DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2020 has been entered.

Status of the claims
Claims 1, 3-17 and 19 were pending, claims 1 and 19 have been amended, and claims 6, 7 have been canceled.  Therefore, claims 1, 3-5, 8-17 and 19 are currently pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 7-11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fakeih (US 20130304721) in view of Morris et al. (US 20090204599, hereafter Morris) and in view of Newhouse et al. (US 20180189693, hereafter Newhouse).

Regarding claim 1, Fakeih discloses: A method comprising: receiving a plurality of digital query requests from a plurality of electronic devices including a first user and a second user, the plurality of (Fakeih [0013; 0014] discloses similar keyword search queries received from users);
digitally storing the plurality of digital query requests in a digital storage medium (Fakeih [0013; 0136] discloses the system stored them (search queries) in a database along with the contact addresses of their originators); and 
Fakeih didn’t explicitly disclose, but Morris discloses: digitally determining a relevancy factor between the first digital query request and the second digital query request, wherein the relevancy factor relates to the similarity between the first search string and the second search string (Morris [0005] discloses: similar correlations can be identified by analyzing a portion of personalized content associated with a user and or follow group members having issued similar queries).
Fakeih and Morris are analogous art because they are relevant to solving the same problem, generate query results. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Fakeih, to include a relevancy score of Morris, in order to enhance web search. The suggestion/motivation to combine is to enhance web search by combining an individual’s data with that of other related people (Morris [0005]). 
Fakeih didn’t explicitly disclose, but Newhouse discloses: creating a new group comprising the first user and the second user when the relevancy factor exceeds a predetermined threshold (Newhouse [0120] discloses: generating a new project based on similarities in subject matter and user can select the candidate member suggestions  to add for the new project, wherein determine based on the threshold amount of overlap exists; [0166; 0168] discloses: relevancy factor such as relevance score for the project is above a relevance threshold value).
connecting the first user and the second user when the relevancy factor exceeds a predetermined threshold, wherein the step of connecting comprises suggesting collaboration and information sharing between the two users as they are potentially dealing with relevant incidents (Newhouse [0125] discloses: [ 0168] discloses: when the relevance score for the selected candidate project is above a relevance threshold value and present the project suggestions list to a user; [0139] discloses sharing, collaborating on the content item or projects/content items between users; [0170-0175] discloses the relevance factor as relevance score based on the similarity subject matter or common keywords). 
Fakeih as modified and Newhouse are analogous art because they are relevant to solving the same problem, generate query results. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Fakeih, to include the teaching of Newhouse, in order to suggesting content items to user based on similar subject matter. The suggestion/motivation to combine to suggest relationships between users, content items, and/or projects based on the affiliation data (Newhouse [0006]).

Regarding claim 3, Fakeih as modified discloses:  The method of claim 1, wherein the predetermined threshold is dynamic (Newhouse [0166; 0170-0175] discloses: the relevance scores and the relevance score threshold value). 

Regarding claim 4, Fakeih as modified discloses: The method of claim 1, wherein the first digital query request includes a first search time, and wherein the second digital query request includes a second search time (Fakeih [0092] discloses the list of people who have used the similar keywords in the specified time frame), and wherein the step of digitally determining a relevancy factor comprises digitally determining a relevancy factor only when the difference between the first search time and the second search time is less than a predetermined time threshold (Fakeih [0075] discloses the list of people who have used the similar keywords in the specified time frame).  
Regarding claim 5, Fakeih as modified discloses: The method of claim 4, wherein the predetermined time threshold is dynamic (Fakeih [0075] discloses the list of people who have used the similar keywords in the specified time frame; Newhouse [0151; 0163] discloses: the threshold period of time). 
Regarding claim 8, Fakeih as modified discloses: The method of claim 1, wherein each of the plurality of digital query requests comprises a group field (Morris [0022] discloses: grouping based on Newhouse [0116] discloses: the search request includes the specified search parameters as users (within the project/group)).
. 
Regarding claim 9, Fakeih as modified discloses:  The method of claim 1, wherein each of the plurality of digital query requests comprises a time field (Fakeih [0075] discloses: users can filter their fellow searchers/users by time frame, location). 
Regarding claim 10, Fakeih as modified discloses: The method of claim 1, wherein each of the plurality of digital query requests comprises a location field (Fakeih [0075] discloses: users can filter their fellow searchers/users by time frame, location).

Regarding claim 11, Fakeih as modified discloses:  The method of claim 1, wherein each of the plurality of digital query requests comprises a context field (Newhouse [0116] discloses: the search request includes the specified search parameters as context field).

Regarding claim 16, Fakeih as modified discloses: The method of claim 11, wherein the context field comprises a group membership field (Fakeih [0032] discloses: a member or a group member; Newhouse [0116] discloses: the search request includes the specified search parameters as context field).

Regarding claim 19, Fakeih as modified discloses:  A query server comprising a processor configured to:
 receive a plurality of digital query requests from a plurality of electronic devices including a first user and a second user, the plurality of digital query requests including a first digital query request from the first user and a second digital query request from the second user, the first digital query request comprising a first search string and the second digital query request comprising a second search string(Fakeih [0013; 0014] discloses similar keyword search queries received from users); 
(Fakeih [0013; 0136] discloses the system stored them (search queries) in a database along with the contact addresses of their originators); and 
Fakeih didn’t explicitly disclose, but Morris discloses: digitally determine a relevancy factor between the first digital query request and the second digital query request, wherein the relevancy factor relates to the similarity between the first search string and the second search string (Morris [0005] discloses: similar correlations can be identified by analyzing a portion of personalized content associated with a user and or follow group members having issued similar queries).
Fakeih and Morris are analogous art because they are relevant to solving the same problem, generate query results. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Fakeih, to include a relevancy score of Morris, in order to enhance web search. The suggestion/motivation to combine is to enhance web search by combining an individual’s data with that of other related people (Morris [0005]).
Fakeih didn’t explicitly disclose, but Newhouse discloses: creating a new group comprising the first user and the second user when the relevancy factor exceeds a predetermined threshold (Newhouse [0120] discloses: generating a new project based on similarities in subject matter and user can select the candidate member suggestions as to add for the new project, wherein determine based on the threshold amount of overlap exists; [0166; 0168] discloses: relevancy factor such as relevance score for the project is above a relevance threshold value).
connecting the first user and the second user when the relevancy factor exceeds a predetermined threshold, wherein the step of connecting comprises suggesting collaboration and information sharing between the two users as they are potentially dealing with relevant incidents (Newhouse [0125] discloses: [ 0168] discloses: when the relevance score for the selected candidate project is above a relevance threshold value and present the project suggestions list to a user; [0139] discloses sharing, collaborating on the content item or projects/content items between users; [0170-0175] discloses the relevance factor as relevance score based on the similarity subject matter or common keywords). 
Fakeih as modified and Newhouse are analogous art because they are relevant to solving the same problem, generate query results. It would have been obvious to one of ordinary skill in the art, at the .


Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fakeih (US 20130304721) in view of Morris et al. (US 20090204599, hereafter Morris) in view of Newhouse et al. (US 20180189693, hereafter Newhouse) in view of Zaslow et al. (US 20180350344, hereafter Zaslow).

Regarding claim 12, Fakeih as modified didn’t disclose, but Zaslow discloses: The method of claim 11, wherein the context field comprises a user role field (Zaslow [0077] discloses: user role).
 Fakeih as modified and Zaslow are analogous art because they are relevant to solving the same problem, generate query results. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Fakeih, to include a user role of Zaslow, in order to detect user environment. The suggestion/motivation to combine is to provide the output to the user as a result of a proactive context-trigger that may alert the user to some situation or piece of information that the electronic digital assistant has determined may be relevant to the user (Zaslow [0075]).
Regarding claim 13, Fakeih as modified discloses:  The method of claim 11, wherein the context field comprises a task list field (Zaslow [0077] discloses: user job). Fakeih as modified and Zaslow are analogous art because they are relevant to solving the same problem, generate query results. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Fakeih, to include a user job of Zaslow, in order to detect user environment. The suggestion/motivation to combine is to provide the output to the user as a result of a proactive context-trigger that may alert the user to some situation or piece of information that the electronic digital assistant has determined may be relevant to the user (Zaslow [0075]).
(Zaslow [0077] discloses: incident). Fakeih as modified and Zaslow are analogous art because they are relevant to solving the same problem, generate query results. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Fakeih, to include an incident field of Zaslow, in order to detect user environment. The suggestion/motivation to combine is to provide the output to the user as a result of a proactive context-trigger that may alert the user to some situation or piece of information that the electronic digital assistant has determined may be relevant to the user (Zaslow [0075]).

Regarding claim 15, Fakeih as modified discloses: The method of claim 11, wherein the context field comprises an incident type field (Zaslow [0077] discloses: type of incident). Fakeih as modified and Zaslow are analogous art because they are relevant to solving the same problem, generate query results. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Fakeih, to include a type of incident of Zaslow, in order to detect user environment. The suggestion/motivation to combine is to provide the output to the user as a result of a proactive context-trigger that may alert the user to some situation or piece of information that the electronic digital assistant has determined may be relevant to the user (Zaslow [0075]).

Regarding claim 17, Fakeih as modified discloses: The method of claim 1, wherein each of the plurality of digital query requests comprises an environmental field (Zaslow [0077] discloses: environment). Fakeih as modified and Zaslow are analogous art because they are relevant to solving the same problem, generate query results. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Fakeih, to include an environment of Zaslow, in order to detect user environment. The suggestion/motivation to combine is to provide the output to the user as a result of a proactive context-trigger that may alert the user to some situation or piece of information that the electronic digital assistant has determined may be relevant to the user (Zaslow [0075]).

Response to Arguments




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CINDY NGUYEN/             Examiner, Art Unit 2161